Title: From Thomas Jefferson to Daniel D. Tompkins, 4 May 1808
From: Jefferson, Thomas
To: Tompkins, Daniel D.


                  
                     Sir
                     
                     Washington May 4. 1808.
                  
                  I duly recieved your favor of Apr. 18. covering an act of the legislature of New York, appropriating 100,000. D. to aid & expedite the defence of the city & port of New York, and 20,000. D. to aid in and contribute to the defence of the Northern & Western frontiers, and expressing a desire to recieve an opinion of the application of those sums.
                  In carrying into execution the provisions of Congress, at their last session, for fortifying our ports & harbours, we shall distribute the means put into our hands on a just view of the relative importance of the places, combined with their degree of exposure, & capability of defence, and in such way as to require a moderate permanent force of regulars, relying much, in case of sudden attack, on the aid of the militia. among the objects of our care, New York stands foremost in the points of importance & exposure; and, if permitted, we shall provide such defences for it as, in our opinion, will render it secure against attacks by sea. the particulars of what is proposed to be done can be made known to you by Colo. Williams. as it is probable these may not comprehend every thing which the anxieties of the citizens might think of service in their defence, I suggest, for your consideration, the idea of applying the fund appropriated to this object, by your legislature, to such supplementary provisions as in your judgment might be necessary to render ours adequate to fulfil the views and confidence of your citizens. of this however, you are the best judge. but I cannot omit to urge that no time should be lost in deciding on so much of the plan proposed by the Secretary at war as depends on a cession from the state authorities.
                  It appears to me that it would be well to have a post on the Saint Lawrence as near our line as a commanding position could be found, that it might afford some cover for our most advanced inhabitants. but if a rupture takes place now, such a post would too soon lose all it’s value, to be worth building at this time. it is only in the event of a solid accomodation with Great Britain and their retaining their present possessions, that it might become worthy of attention. I do not know that the 20,000. D. appropriated by the state of New York ‘to aid in, & contribute to, the defence of the Northern & Western frontiers’ could be better applied than as supplementary to our provisions in this quarter also. we cannot, for instance, deliver out our arms to the militia, until called into the field. yet it would be a great security had every militia man on these frontiers a good musket in his hands. however, here again, Your Excellency is the best judge, and I have hazarded these ideas as to the application of the appropriations, only on the wish you expressed that I would do it, and on my own desire to interchange ideas with frankness, & without reserve with those charged, in common with myself, with the public interests. I beg leave to tender you the assurances of my high esteem & respect.
                  
                     Th: Jefferson
                     
                  
               